DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on March 22, 2021 has been received. Claims 1, 3, 4, 6-24, and 27-37 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“the heel region comprises a central land, surrounded around an entire perimeter of the central land by a plurality of arc-shaped lands and a plurality of radial grooves” (claims 1, 28)
 “wherein each groove has a generally tapered cross-section, when viewed in cross-section taken transversely across the groove” (claim 35) 
No new matter should be entered.
Regarding the limitation of claims 1 and 28, as noted in the Non-Final Rejection mailed on December 16, 2020, while the central land 52 is depicted as being surrounded by the arc-entire perimeter by the lands and grooves. The perimeter of the central land also includes at least one portion that interfaces with the longitudinal groove 30a that extends between two respective arc-shaped lands, and therefore the arc-shaped lands and radial grooves themselves cannot surround the entire perimeter of the central land 52.
Regarding the limitation of claim 35, Applicant argues on page 10 of the Remarks filed on March 22, 2021 that the feature is supported by the specification on page 5, lines 26-29 and shown in Figs. 2 and 3: “As can be seen in Figure 2, the transverse and longitudinal grooves 20, 30a, 30b have a generally tapered cross-section (perpendicular to their lengths) such that the grooves 20, 30a, 30b are wider when they meet the second major surface 12 than at their deepest points.”
However, as noted in the Non-Final Rejection mailed on December 16, 2020, while the transverse grooves (20) and longitudinal grooves (30a, 30b) are depicted and described as being tapered, the radial grooves (36) of the heel section are not described or depicted as being tapered as claimed. Notably, groove 35 of Fig. 2 is depicted with a uniform, non-tapered configuration. The Examiner notes that claim 35 depends from claim 28, which only recites the “plurality of grooves” defining the arc-shaped lands in the heel, and the “radial grooves” extending outwardly from the central land in the heel, and therefore “each groove” necessarily refers to the heel grooves 35, 36, and not the transverse grooves 20 or longitudinal grooves 30a, 30b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
Claims 1, 27, 28, and 36 are objected to because of the following informalities:
“the item of footwear being securably positionable to the foot of a wearer” (claims 1, 28) should read “the item of footwear being securably positionable to the foot of the wearer”
“in the range 7mm to 12mm” (claim 21) should read “in a range of 7mm to 12mm”
“to support the heel of the wearer” (claim 28) should read “to support a heel of the wearer”
“in the range 1mm to 3mm” (claim 36) should read “in a range of 1mm to 3mm”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 4, 6-24, and 27 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites the limitation “a sole having a length substantially corresponding in length to a foot of a wearer of the item of footwear.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “a sole having a length configured to substantially correspond in length to a foot of a wearer of the item of footwear”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted in the Non-Final Rejection mailed on December 16, 2020, claim 12 has been previously amended to recite “the secondary groove being parallel with the primary groove.” However, the specification only provides support for the secondary groove being substantially parallel with the primary groove (see page 3, lines 9-14). It is noted that the limitation “parallel” requires the two grooves to be consistently and continuously equidistant (see definitions 1a and 1b of “parallel” via Merriam-Webster.com) and does not merely describe a generally aligned configuration. As such, the limitation lacks support in the original disclosure and therefore constitutes new matter.
	The Examiner suggests amending the limitation to read “generally parallel” instead of merely “parallel.”
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8, 9, and 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “with outer portion of the transverse grooves being nearer to inner edges of the mid-sole, and outer edges of the mid-sole being rearward of central portions of the transverse grooves.” As noted in the Non-Final Rejection mailed on December 16, 2020, the limitation is indefinite, as it is unclear what structure the outer portions are being compared to using the word “nearer.” The limitation states that the outer portions are nearer to the inner edges but doesn’t further define nearer (i.e., nearer than what?). The limitation is also indefinite because it is unclear what Applicant means by “outer edges of the midsole being rearward of central portions of the transverse grooves.” It is noted that claim 1 previously recites wherein the midsole has an outer edge that corresponds to the outside of the wearer’s foot (generally understood to refer to the lateral edge of the midsole). It is unclear what the plural “outer edges” of the midsole refer to, and how they are rearward of central portions of the transverse grooves. For purposes of examination, the Examiner will interpret the limitation as referring to a curved/arcuate shape in a plan view, with each transverse groove having a central portion that is curved towards a toe end of the midsole, and medial and lateral ends that are located rearward of the central portion.
As noted in the Non-Final Rejection mailed on December 16, 2020, the limitation is indefinite, as it is unclear whether the recited central land is synonymous with, or provided in addition to, the central land previously recited in amended claim 1. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the central land is generally circular.”
Claim 28 as amended recites the limitation “the heel region includes a central land, surrounded around an entire perimeter of the central land by a plurality of arc-shaped lands and radial grooves, the arc-shaped lands being defined by the plurality of grooves formed in the mid-sole, wherein the arc-shaped lands are centered around the central land and are separated by the radial grooves extending radially outwardly from the central land.” The limitation as amended is indefinite, as it is unclear if “the plurality of grooves formed in the mid-sole” are synonymous or not with the previously recited radial grooves. For purposes of examination, the Examiner will interpret the limitation as follows: “the heel region includes a central land, surrounded around an entire perimeter of the central land by a plurality of arc-shaped lands and a plurality radial grooves formed in the midsole, the arc-shaped lands being defined by the plurality of radial grooves formed in the mid-sole, wherein the arc-shaped lands are centered around the central land and are separated by the radial grooves extending radially outwardly from the central land.”
Claim 36 recites the limitations “the width” and “the openings.” As noted in the Non-Final Rejection mailed on December 16, 2020, there is insufficient antecedent basis for these limitations in the claims.
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-21, and 23 (regarding claims 6 and 8, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over McClaskie (US Design Patent No. D621,146) in view of Campbell et al. (herein Campbell)(US PG Pub 2007/0199213), further in view of Wan et al. (herein Wan)(US PG Pub 2013/0055596).
Regarding claim 1, McClaskie discloses an item of footwear (see Figs. 1-7 and Description) comprising:
 a first major surface for facing the foot of the wearer (upper surface of midsole, see annotated Fig. 1), a second major surface opposite the first major surface (ground-facing surface as seen in Fig. 2), the mid-sole having an inner edge (medial edge) corresponding to an inside of the wearer's foot and an outer edge (lateral edge) corresponding to an outside of the wearer's foot (see annotated Fig. 1); and
wherein:
the mid-sole includes a heel region arranged to support the a heel of the foot of the wearer of the item of footwear (see annotated Figs. 1-2);
the heel region comprises a central land, surrounded around an entire perimeter of the central land by a plurality of arc-shaped lands (plurality of lands surrounding the central land, see annotated Fig. 2, note that for simplicity’s sake only a few of the lands and grooves are annotated) and a plurality of radial grooves (grooves extending between respective pairs of adjacent arc-shaped lands, see annotated Fig. 2; note that the grooves are shown to recess into the heel region in at least Fig. 1), the arc-shaped lands being defined by the plurality of radial grooves, wherein the arc-shaped lands are separated by the radial grooves extending radially outwardly from the central land (see Figs. 1-2).

    PNG
    media_image1.png
    718
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    751
    574
    media_image2.png
    Greyscale

McClaskie further discloses wherein the midsole has a plurality of intersecting grooves dividing the midsole into an array of midsole lands (see forefoot/midfoot portion of midsole in Figs. 1-2), but fails to disclose a groove/land configuration wherein a plurality of generally transverse grooves formed in the mid-sole and a generally longitudinal primary groove formed in 
However, Campbell teaches a sole (100) for an item of footwear having a plurality of generally transverse grooves (laterally extending grooves of grooves 108, 110) formed in the sole and a generally longitudinal primary groove (longitudinal groove as annotated in Fig. 1A) formed in the sole and spaced inward from the outer edge (lateral edge) of the sole and extending generally parallel to the outer edge of the sole over a majority of the length of the sole (see Fig. 1A and paragraphs 0046-0051 and 0054), the generally transverse grooves and the generally longitudinal groove intersecting to divide the sole into the array of sole lands (sole portions extending between intersecting grooves 108, 110); and in an arch region of the sole the sole lands each have a substantially equal size in the transverse direction (see Fig. 1A), so as to enhance the flexibility and the support of the sole structure by allowing it to flex with the wearer’s foot and maintain a larger percentage of the sole structure in contact with the ground during the course of a swing, step, or other activity (see paragraphs 0006 and 0047-0048).
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McClaskie’s midsole to include a plurality of generally transverse grooves formed in the mid-sole and a generally longitudinal primary groove formed in the mid-sole and spaced inward from the outer edge of the sole and extending generally parallel to the outer edge of the sole over a majority of the length of the sole, the generally transverse grooves and the generally longitudinal 

    PNG
    media_image3.png
    585
    768
    media_image3.png
    Greyscale

Regarding the length/extent, size, and location of the grooves and sole lands, it is noted that Campbell appears to depict wherein the longitudinal primary groove extends over a majority of the length of the sole (see Fig. 1A), and wherein the sole lands in the arch region have a substantially equal size in the transverse direction (see Fig. 1A) but fails to explicitly teach the claimed proportions.

Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the longitudinal primary groove over a majority of the length of the sole and the arch midsole lands having a substantially equal size in the transverse direction, so as to enhance the degree or area of flexibility in the sole as needed for the particular application or wearer of the footwear. Furthermore, it is noted that it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).
McClaskie and Campbell together substantially teach the invention as claimed above but fail to explicitly teach wherein the sole layer that includes the plurality of grooves and sole lands is a midsole.
However, Wan teaches an item of footwear (10, see Fig. 1) comprising: a sole (14) comprising a midsole (32, see Figs. 1 and 6 and paragraphs 0021-0024), the midsole having a first major surface for facing the foot of a wearer (top surface of midsole 32 as seen in Fig. 2) a second major surface opposite the first (bottom surface of midsole 32 as seen in Fig. 6), and a plurality of grooves (66) defining a plurality of mid-sole lands (48, see Fig. 6 and paragraphs 0039-0040), the sole further comprising a thin outsole layer (34) positioned below the midsole and attached to certain portions of the second major surface of the midsole (see Figs. 1 and 6 and paragraphs 0021-0024), so as to allow the midsole to provide enhanced shock-attenuation, flexibility, and support, and to allow the outsole to provide enhanced traction, durability, and 
Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the sole layer together taught by McClaskie and Campbell as a mid-sole, and to have provided a separate outsole layer positioned below the midsole and attached to certain portions of the second major surface of the midsole; as doing so would allow the midsole to provide enhanced shock-attenuation, flexibility, and support, and would allow the outsole to provide enhanced traction, durability, and wear-resistance at certain portions of the sole structure.
McClaskie and Campbell also fail to explicitly teach the item of footwear being securably positionable to the foot of a wearer such that the first major surface of the mid-sole is configured to contact the foot of the wearer.
However, Wan further teaches wherein the item of footwear (10) is securably positionable to the foot of the wearer (via the attachment of upper 12 and sole assembly 14, see Fig. 1 and paragraphs 0020-0021), and wherein the midsole (32) is positioned beneath the upper and does not further teach an insole between the upper and midsole (see paragraphs 0021-0027 and claims 1 and 14). Wan also teaches wherein the midsole is configured to provide shock attenuation and energy absorption, and is made of materials such as EVA and polyurethane foam which are known in the art to be suitable for providing a resilient, shock-absorbing wear surface for a wearer’s foot (see paragraphs 0021-0022).
Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the item of footwear together taught by McClaskie and Campbell such that the item of footwear would be 
It is further noted that “the item of footwear being securably positionable to the foot of a wearer such that the first major surface of the mid-sole is configured to contact the foot of the wearer” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McClaskie, Campbell, and Wan together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 6, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell and Wan) is further disclosed wherein the heel region comprises a generally circular central land (see Figs. 1-2 of McClaskie, note that the central land is “generally” circular inasmuch as claimed), surrounded by a circular groove, circular in plan view (see annotated Fig. 2 of McClaskie) and the plurality of radial grooves extend radially outwardly from the circular groove, when viewed in plan view, with the arc-shaped lands defined between the circular groove and the plurality of radial grooves (see Figs. 1-2 of McClaskie).


However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of radius such that McClaskie’s central land would have a radius of approximately 15mm, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the heel area, or to accommodate a particular shoe size/width, since discovering the optimum or workable ranges of radii involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/radius, merely stating that “The central land 52 may have a radius of approximately 15mm” (see specification page 5, lines 4-5). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over McClaskie, Campbell, and Wan.

Regarding claim 8, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above. McClaskie fails to further disclose wherein an insert is provided in the central land.
However, Wan further teaches wherein inserts (outsole material 33) may be provided on bottom surfaces (62) of the lands (48) in any desired location to provide improved traction and/or wear resistance (see paragraphs 0002 and 0035).
	Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Wan’s central 

Regarding claim 10, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the heel region extends over the rearmost 29% to 39% of the length of the sole.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of heel region length such that McClaskie’s heel region would extend over the rearmost 29% to 39% of the length of the sole, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the heel area, or to accommodate a particular shoe size/width, since discovering the optimum or workable ranges of heel region length involves only routine skill in the art. See MPEP 2144.05.
Furthermore, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The heel region C extends over the rearmost 29% to 39% of the length of the mid-sole 10” (see specification page 2, lines 5-6). The Examiner notes that Applicant’s specification also appears to describe the heel region as a general area of the footwear, without placing critical importance on the exact range of 29%-39%. As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over McClaskie, Campbell, and Wan.

Regarding claim 11, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the plurality of generally 
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “Each of the plurality of generally transvers grooves 20 is spaced from its nearest neighbor by a distance in the range 8mm to 14mm” (see specification page 2, lines 34-35).
Furthermore, Campbell teaches wherein the length, width, and location of the grooves (and therefore the size/location of the sole lands defined by the grooves) may vary based on desired areas or degree of enhanced flexibility (see paragraph 0048, 0051, and 0054).
Therefore, absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of distances between the grooves such that the plurality of generally transverse grooves would be spaced apart by a distance in the range 8mm to 14mm, in order to achieve an optimal configuration to provide a desired degree or area of flexibility to the sole, since discovering the optimum or workable ranges of distances involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 12, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell and Wan) is further disclosed wherein the mid-sole (modified midsole of McClaskie) includes a forefoot region arranged to support the forefoot of a wearer of the item of footwear (see annotated Fig. 1 of McClaskie); and the mid-sole further comprises a generally longitudinal secondary groove in the forefoot region, the secondary groove being parallel with the primary 

Regarding claim 13, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the forefoot region extends over the forwardmost 15% to 24% of the length of the sole.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of forefoot region length such that McClaskie’s forefoot region would extend over the forwardmost 15% to 24% of the length of the sole, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the forefoot area, or to accommodate a particular shoe size/width, since discovering the optimum or workable ranges of heel region length involves only routine skill in the art. See MPEP 2144.05.
Furthermore, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The forefoot region A extends over the forwardmost 15% to 24% of the length of the mid-sole 10” (see specification page 2, lines 2-3). The Examiner notes that Applicant’s specification also appears to describe the forefoot region as a general area of the footwear, without placing critical importance on the exact range of 15%-24%. As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over McClaskie, Campbell, and Wan.

Regarding claim 14, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell and Wan) is further disclosed wherein the secondary groove (longitudinal secondary 

Regarding claim 15, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the primary and secondary grooves are spaced apart by a distance in the range 25mm to 40mm.
However, as mentioned previously, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The primary and secondary grooves may be spaced apart by a distance in the range 25mm to 40mm” (see specification page 3, lines 16-17).
Furthermore, Campbell teaches wherein the length, width, and location of the grooves (and therefore the size/location of the sole lands defined by the grooves) may vary based on desired areas or degree of enhanced flexibility (see paragraph 0048, 0051, and 0054).
Therefore, absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of distances between the grooves such that the primary and secondary grooves would be spaced apart by a distance in the range 25mm to 40mm, in order to achieve an optimal configuration to provide a desired degree or area of flexibility to the sole, since discovering the optimum or workable ranges of distances involves only routine skill in the art. See MPEP 2144.05.	




Regarding claim 17, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell and Wan) is further disclosed wherein an insert (outsole material 33 of Wan) is provided in the forwardmost region (see Fig. 6 and paragraph 0035 of Wan).

Regarding claim 18, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the forwardmost region extends over the a forwardmost 20% of the length of the sole in the longitudinal direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of forwardmost region length such that McClaskie’s forwardmost region would extend over a forwardmost 20% of the length of the sole, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the toe/forefoot area, or to accommodate a particular shoe size/width, since discovering the optimum or workable ranges of heel region length involves only routine skill in the art. See MPEP 2144.05.
Furthermore, it is noted that Applicant has not provided any criticality for the claimed percentage, merely indicating that “The forwardmost region 54 may, for 

Regarding claim 19, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell and Wan) is further disclosed wherein the depths of the transverse grooves (laterally extending grooves of grooves 108, 110 of Campbell) are in a range of 7mm to 12mm (see paragraph 0051 of Campbell).

Regarding claim 20, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell and Wan) is further disclosed wherein the depths of the longitudinal grooves (longitudinal grooves of Campbell, see annotated Fig. 1A of Campbell) are in a range of 10mm to 12mm (see paragraph 0051 of Campbell).

Regarding claim 21, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above. McClaskie fails to further disclose wherein the depths of the grooves in the heel region are in a range of 7mm to 12mm. McClaskie is silent as to the exact dimensions of the radial grooves in the heel region.
However, Campbell further teaches wherein the transverse and longitudinal grooves (108, 110) have a depth between 7mm to 12mm (see paragraph 0051), so as to provide a desired 
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McClaskie’s radial grooves in the heel region to also have a similar depth range, as doing so would provide a desired balance between flexibility and puncture prevention of the sole structure.

Regarding claim 23, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell and Wan) is further disclosed wherein a width of the openings of the grooves (grooves 108, 110 of Campbell) at the second major surface (ground-facing surface of 100 of Campbell) is in a range of 1mm to 3mm (see paragraph 0051 of Campbell).

Claims 3, 4, and 9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over McClaskie, Campbell, and Wan, as applied to claim 1 above, in view of Hauglin (US PG Pub 2008/0127523).
Regarding claim 3, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the plurality of generally transverse grooves are arcuate when viewed in plan view with outer portions of the transverse grooves being nearer to the inner edges of the mid sole, and outer edges of the mid sole being rearward of central portions of the transverse grooves. Instead, Campbell appears to depict wherein the transverse grooves are substantially straight (see Fig. 1A).

	Therefore, based on Hauglin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Campbell’s transverse grooves to have an arcuate shape when viewed in a plan view, with outer portions of the transverse grooves being nearer to the inner edges of the mid sole, and outer edges of the mid sole being rearward of central portions of the transverse grooves; as doing so would increase torsional stability of the sole without decreasing flexibility.

	Regarding claim 4, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell, Wan, and Hauglin) is further disclosed wherein the generally transverse grooves (16 of Hauglin) have a radius of curvature that increases with increasing distance from a rearmost point of the mid-sole (see at least Fig. 2 of Hauglin, transverse grooves 16 in the rearfoot region 11 generally have a greater radius of curvature than transverse grooves 16 in the forefoot region each transverse groove to have a greater radius of curvature than the previous transverse groove, etc.).

Regarding claim 9, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell, Wan, and Hauglin) is further disclosed wherein an insert (outsole material 33 of Wan) is provided in one or more of the arc-shaped lands (see Fig. 6 and paragraphs 0035-0040 of Wan and corresponding Figs. 1-2 of McClaskie).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McClaskie, Campbell, and Wan, as applied to claim 1 above, in view of Walker et al. (herein Walker)(US PG Pub 2014/0041261).
Regarding claim 22, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the transverse grooves and the longitudinal grooves each have a generally tapered cross-section, when viewed in a cross-section taken transversely across each groove.
However, Walker teaches a sole (10) for an article of footwear (see Figs. 1-9 and Abstract), wherein the sole includes a plurality of transverse grooves (8) and a plurality of longitudinal grooves (6), each having a generally tapered cross-section, when viewed in a cross-section taken transversely across each groove (see Figs. 1C, 5, and 6 and paragraphs 0042-0043), so as to provide clear definition and separation between individual segments of the sole, for enhanced flexibility (see paragraphs 0042-0043).
Therefore, based on Walker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified .

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McClaskie, Campbell, and Wan, as applied to claim 1 above, in view of Johnson et al. (herein Johnson)(US PG Pub 2008/0229617).
Regarding claim 24, McClaskie, Campbell, and Wan together teach the limitations of claim 1, as discussed above.
Wan further teaches an outsole (34), as discussed above, but fails to disclose wherein the outsole extends into each groove. Instead, Wan discloses wherein the outsole comprises a layer that is secured to and extending over only portions of the lower surface of the midsole (see Figs. 1 and 6 and paragraphs 0023-0024).
However, Johnson teaches an article of footwear (10) including a sole structure (30, see Figs. 3-7 and paragraphs 0028-0030), the sole structure including a midsole (40) and an outsole (50), the midsole having a plurality of grooves (45) formed in a lower surface (42) of the midsole (see Fig. 8 and paragraph 0031), wherein the outsole extends over substantially the entire lower surface of the midsole and also extends into each groove (see Figs. 1-4 and 10 and paragraphs 0036-0041), so as to allow the outsole to provide enhanced traction, durability, and wear resistance along the ground-engaging surface of the sole structure, while also allowing the midsole and the outsole to cooperatively form an articulated sole structure with enhanced flexibility to complement the natural motion of the foot (see paragraphs 0029, 0036, and 0040-0041).


Regarding claim 27, the modified footwear of McClaskie (i.e., McClaskie in view of Campbell, Wan, and Johnson) is further disclosed the midsole (modified midsole of McClaskie) has a minimum thickness of 5mm (see at least paragraph 0051 of Campbell).

Claims 28-33 and 37, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over McClaskie, in view of Wan.
Regarding claim 28, McClaskie discloses an item of footwear (see Figs. 1-7 and Description) comprising:
a sole (solid portion of footwear shown in Figs. 1-7) comprising a mid-sole (sole layer shown in Figs. 1-7, see note regarding “midsole” below), the mid-sole having a first major surface for facing a foot of a wearer (upper surface of midsole, see annotated Fig. 1), a second major surface opposite the first major surface (ground-facing surface as seen in Fig. 2), the mid-sole having an inner edge (medial edge) corresponding to an inside of the wearer's foot and an outer edge (lateral edge) corresponding to an outside of the wearer's foot (see annotated Fig. 1); and

the mid-sole includes a heel region arranged to support a heel of the wearer of the item of footwear (see annotated Figs. 1-2); and
the heel region comprises a central land, surrounded around an entire perimeter of the central land by a plurality of arc-shaped lands (plurality of lands surrounding the central land, see annotated Fig. 2, note that for simplicity’s sake only a few of the lands and grooves are annotated) and radial grooves (grooves extending between respective pairs of adjacent arc-shaped lands, see annotated Fig. 2; note that the grooves are shown to recess into the heel region in at least Fig. 1), the arc-shaped lands being defined by the plurality of radial grooves, wherein the arc-shaped lands are centered around the central land and are separated by the radial grooves extending radially outwardly from the central land (see Figs. 1-2).
McClaskie substantially discloses the invention as claimed above but fails to explicitly disclose wherein the sole layer that includes the plurality of grooves and sole lands is a midsole.
However, Wan teaches an item of footwear (10, see Fig. 1) comprising: a sole (14) comprising a midsole (32, see Figs. 1 and 6 and paragraphs 0021-0024), the midsole having a first major surface for facing the foot of a wearer (top surface of midsole 32 as seen in Fig. 2) a second major surface opposite the first (bottom surface of midsole 32 as seen in Fig. 6), and a plurality of grooves (66) defining a plurality of mid-sole lands (48, see Fig. 6 and paragraphs 0039-0040), the sole further comprising a thin outsole layer (34) positioned below the midsole and attached to certain portions of the second major surface of the midsole (see Figs. 1 and 6 and paragraphs 0021-0024), so as to allow the midsole to provide enhanced shock-attenuation, flexibility, and support, and to allow the outsole to provide enhanced traction, durability, and 
Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided McClaskie’s sole layer as a mid-sole, and to have provided a separate outsole layer positioned below the midsole and attached to certain portions of the second major surface of the midsole; as doing so would allow the midsole to provide enhanced shock-attenuation, flexibility, and support, and would allow the outsole to provide enhanced traction, durability, and wear-resistance at certain portions of the sole structure.
McClaskie also fails to explicitly disclose wherein the item of footwear is securably positionable to the foot of the wearer such that the first major surface of the mid-sole is configured to contact the foot.
However, Wan further teaches wherein the item of footwear (10) is securably positionable to the foot of the wearer (via the attachment of upper 12 and sole assembly 14, see Fig. 1 and paragraphs 0020-0021), and wherein the midsole (32) is positioned beneath the upper and does not further teach an insole between the upper and midsole (see paragraphs 0021-0027 and claims 1 and 14). Wan also teaches wherein the midsole is configured to provide shock attenuation and energy absorption, and is made of materials such as EVA and polyurethane foam which are known in the art to be suitable for providing a resilient, shock-absorbing wear surface for a wearer’s foot (see paragraphs 0021-0022).
Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McClaskie’s footwear to be securably positionable to the foot of a wearer such that the first major surface of 
It is further noted that “the item of footwear being securably positionable to the foot of a wearer such that the first major surface of the mid-sole is configured to contact the foot of the wearer” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McClaskie and Wan together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 29, McClaskie and Wan together teach the limitations of claim 28, as discussed above, but fail to explicitly teach wherein the heel region extends over the rearmost 29% to 39% of the length of the sole.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of heel region length such that McClaskie’s heel region would extend over the rearmost 29% to 39% of the length of the sole, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the heel area, or to accommodate a particular shoe size/width, since See MPEP 2144.05.
Furthermore, it is noted that Applicant has not provided any criticality for the claimed range, merely indicating that “The heel region C extends over the rearmost 29% to 39% of the length of the mid-sole 10” (see specification page 2, lines 5-6). The Examiner notes that Applicant’s specification also appears to describe the heel region as a general area of the footwear, without placing critical importance on the exact range of 29%-39%. As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over McClaskie and Wan.

Regarding claim 30, the modified footwear of McClaskie (i.e., McClaskie in view of Wan) is further disclosed wherein the central land (central land of McClaskie, see annotated Figs. 1-2 of McClaskie) is generally circular (see Figs. 1-2 of McClaskie, note that the central land is “generally” circular inasmuch as claimed).

Regarding claim 31, McClaskie and Wan together teach the limitations of claim 30, as discussed above, but fail to explicitly teach wherein the central land has a radius of approximately 15mm. McClaskie is silent as to the exact dimensions of the central land.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of radius such that McClaskie’s central land would have a radius of approximately 15mm, in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or support in the heel See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/radius, merely stating that “The central land 52 may have a radius of approximately 15mm” (see specification page 5, lines 4-5). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over McClaskie and Wan.

Regarding claim 32, McClaskie and Wan together teach the limitations of claim 30, as discussed above. McClaskie fails to further disclose wherein an insert is provided in the central land.
However, Wan further teaches wherein inserts (outsole material 33) may be provided on bottom surfaces (62) of the lands (48) in any desired location to provide improved traction and/or wear resistance (see paragraphs 0002 and 0035).
	Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Wan’s central land to also include an insert, as doing so would provide improved traction and/or wear resistance along the center of the heel.

Regarding claim 33, the modified footwear of McClaskie (i.e., McClaskie in view of Wan) is further disclosed wherein an insert (outsole material 33 of Wan) is provided in one or more of the arc-shaped lands (see Fig. 6 and paragraphs 0035-0040 of Wan and corresponding Figs. 1-2 of McClaskie).


However, Wan further teaches wherein the thickness of the midsole may vary throughout the forefoot, midfoot, and heel regions in order to provide varying shock-attenuation and energy absorption levels for the user’s foot (see paragraph 0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of midsole thickness such that Wan’s midsole would have a minimum thickness of 5mm in order to achieve an optimal configuration to provide a desired level of shock-attenuation and/or energy absorption, since discovering the optimum or workable ranges of midsole thicknesses involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/thickness, merely stating that “The uninterrupted substrate layer 70 of the mid-sole 10 has a minimum thickness of 5mm” (see specification page 3, lines 32-33). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over McClaskie and Wan.

Claims 34 and 36, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over McClaskie and Wan, as applied to claim 28 above, in view of Campbell.

However, Campbell teaches a sole (100) for an item of footwear having a plurality of grooves (108, 110) formed in the sole (see Fig. 1A and paragraphs 0046-0051 and 0054) and intersecting to divide the sole into the array of sole lands (sole portions extending between intersecting grooves 108, 110); wherein the grooves (108, 110) have a depth between 10mm to 12mm (see paragraph 0051), so as to provide a desired balance between flexibility and puncture prevention of the sole structure (see paragraphs 0048 and 0051-0052).
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McClaskie’s grooves to have a depth between 10mm to 12mm, as doing so would provide a desired balance between flexibility and puncture prevention of the sole structure.

Regarding claim 36, McClaskie and Wan together teach the limitations of claim 28, as discussed above, but fail to further teach wherein the width of the openings of the grooves at the second major surface is in a range of 1mm to 3mm.
However, Campbell teaches a sole (100) for an item of footwear having a plurality of grooves (108, 110) formed in the sole (see Fig. 1A and paragraphs 0046-0051 and 0054) and intersecting to divide the sole into the array of sole lands (sole portions extending between intersecting grooves 108, 110); wherein the width of the openings of the grooves at the second major surface is in a range of 1mm to 3mm (see paragraph 0051), so as to provide a desired 
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McClaskie’s grooves to have an opening width in a range of 1mm to 3mm, as doing so would provide a desired balance between flexibility and puncture prevention of the sole structure.

Claim 35, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over McClaskie and Wan, as applied to claim 28 above, in view of Walker.
Regarding claim 35, McClaskie and Wan together teach the limitations of claim 28, as discussed above, but fail to further teach wherein the transverse grooves and the longitudinal grooves each have a generally tapered cross-section, when viewed in a cross-section taken transversely across the groove.
However, Walker teaches a sole (10) for an article of footwear (see Figs. 1-9 and Abstract), wherein the sole includes a plurality of grooves (6, 8), each having a generally tapered cross-section, when viewed in a cross-section taken transversely across each groove (see Figs. 1C, 5, and 6 and paragraphs 0042-0043), so as to provide clear definition and separation between individual segments of the sole, for enhanced flexibility (see paragraphs 0042-0043).
Therefore, based on Walker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McClaskie’s grooves to each have a generally tapered cross-section, when viewed in a cross-section taken transversely across the groove, as doing so would provide clear definition and separation between individual segments of the sole, for enhanced flexibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELYN BRAVO/Primary Examiner, Art Unit 3732